DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. The applicant contends “…The Retting reference does not point to the use of adipocytes in particular, nor does it suggest depositing such cells in a separate hypodermis-like layer as claimed. Therefore, the skilled person would not have looked to Monfort to form such a layer….”.  The examiner disagrees.  Retting et al. discloses the use of adipocytes (see [0089]) for formulations of bioprinting the 3D skin structure and further states that “…In some embodiments, hydrogels are optionally added to support biomaterials…” . 
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Retting objective is to create a 3D tissue model for human skin and Retting does in fact utilize adipocytes cells [0089] within a hydrogel layer to create a “hypodermis-like” layer (noting further that hypodermis “like” is broad).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Retting et al.
2018/0272035 in view of Monfort et al (hereafter Monfort et al.). “Production of Human
Tissue-engineered skin tri-layer on a plasma-based hypodermis’” Retting et al. discloses methods of making an engineered three-dimensional skin substitute that may comprise multiple layers that include hydrogels [0064; 0089] and discloses (see [0004] which states: “.....Another major advantage of printing skin is the time frame in which a layered structure can be generated..... The bioprinting approaches described herein overlay sheets of cells simultaneously to create dermal and epidermal layers...
(b) a dermis-like layer (see [0005] which states ...the dermal bio-ink comprising fibroblasts...ln certain embodiments, the skin tissue comprises hair follicle stem cells...” etc.) on or directly contacting said first layer when present, said second layer comprising live mammalian fibroblast cells and live mammalian follicle dermal papilla cells in combination in a second hydrogel carrier; and
(c) an epidermis-like layer on or directly contacting said second layer, said third layer comprising live mammalian keratinocytes and live mammalian melanocytes in combination in a third hydrogel carrier.
Retting et al. further disclose that the layers may be cross-linked and the use of hyaluronic acid (see [0092]); wherein: (i) said first layer when present has a thickness of from 100, 200 or 300 micrometers up to 400, 600 or 800 micrometers; (ii) said second layer has a thickness of from 100, 200 or 300 micrometers up to 400, 600 or 800 micrometers (see [0005] which states:

“...In certain embodiments, the epidermal layer is 20-500 .mu.m thick. In certain embodiments, the epidermal layer is about 150 .mu.m thick. In certain embodiments, the dermal layer is 10-1000 .mu.m thick. In certain embodiments, the dermal layer is about 500 .mu.m thick....”; and surface areas (see [0126]); Retting et al. also discloses the use of live cells (see [0005] “...at least 30% live cells by volume. In certain embodiments, the dermal layer comprises at least 70% live cells by volume...”); and the use of vascular tissue [0007]. 
However Retting et al. does not specifically state that the first later comprises a
hypodermis-like first layer comprising live mammalian adipocytes in a first hydrogel
carrier.
Monfort et al. teaches the manufacturing of a tri-layer hypodermis-like structure
which comprises adipocytes (see abstract and page 3 cols. 1-2 for hydrogel base; etc.)

It would have been obvious to one having ordinary skill in the art to modify the invention of Retting et al. and provide a first “hypodermis-like” (this term is broad) layer comprising lie mammalian adipocytes in a hydrogel carrier because Retting envisions the use of adipocytes within the 3D skin tissue structure as disclosed in [0089] and a hydrogel layer (“…hydrogels are optionally added to support biomaterials…”) would provide a full thickness dermal component to achieve functional permanent skin restoration.


Allowable Subject Matter

Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 13, 2022